DETAILED ACTION
The following Office action concerns Patent Application Number 15/556,936.  Claims 1-11 are pending in the application.  Claims 3, 6, 7, 9, 10 are withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed February 22, 2022 has been entered.
The previous grounds of rejection of claims 1, 2, 4, 5, 8 and 11 under 35 USC 103 are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Nako et al (JP 2014-241229, included in an IDS) in view of Callihan (U.S. Pat. 3,761,465), Nemeto et al (US 2014/0147744), Kawakami et al (US 2012/0003139) .
Nako et al teaches a positive electrode active material comprising a composite particle of Li2MSiO4 having a carbon coating, wherein the carbon coating is obtained by pyrolyzing (carbonizing) a fibrous organic material (abstract; par. 12-13, 16-21, 25, 70).  The fibrous organic material includes one or more of cellulose and carboxymethyl cellulose (par. 20).  Cellulose fiber is a nanofiber because it has a size in the nanometer range (par. 20-21).  Carboxymethyl cellulose is a saccharide and it is known to be water soluble (Callihan, col. 1, lines 25-30).  The amount of carbon from pyrolysis of the fibrous organic material is 0.01-10 % by weight in the composite particle (par. 16).  Therefore, it would have been obvious to a person of ordinary skill in the art to include carbon from pyrolyzing cellulose in an amount of 0.01-10 % by weight and carbon from pyrolyzing carboxymethyl cellulose in an amount of 0.01-10 % by weight.  The method includes wet mixing the above components and carbonizing (pyrolizing) them (par. 19, 30).  
The element “M” in the Li2MSiO4 active material compound includes a combination of Mn and Ni (par. 25).
Nako et al in view of Callihan, Kawakami et al and Huang et al does not teach the relative amounts of Mn and Ni in the Li2MSiO4 active material compound. 
2Mn0.9Ni0.1SiO4 (Table 2, Example 8).  Li2Mn0.9Ni0.1SiO4 satisfies claimed formula (B) with d=0, e=0.9, and f=0.1.  The lithium silicate material provides the battery with large capacity and large energy density (par. 26).
Nako et al teaches a carbon coated Li2MSiO4 battery active material wherein “M” includes both Mn and Ni.  Nako et al does not teach the relative amounts of Mn and Ni in the compound.  Nemeto et al teaches a Li2Mn0.9Ni0.1SiO4 battery active material which provides large capacity and large energy density (par. 26).  A person of ordinary skill in the art would have been motivated by design need for specific amounts of Mn and Ni to combine the Li2Mn0.9Ni0.1SiO4 material of Nemeto et al with the composition of Nako et al in view of Callihan, Kawakami et al and Huang et al in order to obtain an electrode material which provides large capacity and large energy density.
Nako et al in view of Callihan, Nemeto et al and Huang et al does not teach that the Li2MSiO4 compound has an olivine-type structure.
However, Kawakami et al teaches a Li2MSiO4 compound active material having an olivine structure (abstract).  The Li2MSiO4 active material provides improved discharge capacity (abstract). 2MSiO4 active material of Nako et al in view of Callihan, Nemeto et al and Huang et al in order to obtain improved battery discharge capacity.
Nako et al in view of Callihan, Nemeto et al and Kawakami et al does not teach that the carbon coating necessarily covers the entire surface of the composite particles.
However, Huang et al teaches an electrode material comprising active material particles which are double-coated with carbon (abstract).  The double coating ensures that the entire surface of the active material particles is covered with carbon (p. 18836, left col.).  The full carbon coating provides improved electrochemical performance (p. 18836, left col.).  A person of ordinary skill in the art would have been motivated to combine the full carbon coating of Huang et al with the active material particles of Nako et al in view of Callihan, Nemeto et al and Kawakami et al in order to obtain an electrode material having improved electrochemical performance.
In the active material particles of Nako et al in view of Callihan, Nemeto et al, Kawakami et al and Huang et al, the carbon coating covers the surface and pores of the composite particles (Nako, par. 9(1)).  A person of ordinary skill in the 
Nako et al is silent with respect to water absorption by the active material particles.  However, the combination of teachings from Nako et al in view of Callihan, Nemeto et al, Kawakami et al and Huang et al has rendered obvious the instantly claimed electrode active material, including the pyrolyzed carbon coating covering the entire surface of the particle.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed low water absorption to naturally arise in the carbon-coated composite particles.
Claim 8 is a product by process claim.  Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the positive electrode active material of Nako et al in view of Callihan, Nemeto et al, Kawakami et al and Huang et al includes the same components and the same structure as the claimed composition, the product by process claim is satisfied.  
Response to Arguments
The applicant argues that previous grounds of rejection do not recite a compound of formula A, B or C as currently claimed.  The previous grounds of rejection of claims 1, 2, 4, 5, 8 and 11 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 30, 2022